Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 05/13/2020. In virtue of this communication, claims 1-20 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 06/02/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/13/2020, 10/02/2020 and 11/24/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.
 
Drawings
The drawing submitted on 05/13/2020 is accepted as part of the formal application.

Claim Objections
Claims 1 and 18 objected to because of the following informalities: 



The recitation “two sides of the multi-layer circuit board” in line 9 is confused with “two sides of the multi-layer circuit board” in lines 6-7. The examiner thinks that it would be “the two sides of the multi-layer circuit board”. Appropriate correction is required.

Regarding claim 18,
The recitation “two sides of the multi-layer circuit board” in lines 10-11 is confused with “two sides of the multi-layer circuit board” in line 8. The examiner thinks that it would be “the two sides of the multi-layer circuit board”. Appropriate correction is required.


Prior Arts

1.	Hansen et al (US 20110194240), herein after Hansen.

Regarding claims 1 and 18,
Hansen discloses a signal transceiver apparatus (a wireless communication unit, Fig 3), comprising:
a plug-in card (a waveguide assembly 311, Fig 3) comprising:
two waveguide boards (two rigid waveguides 32 and 36, Fig 3),
a multi-layer circuit board (a flexible microstrip 34, Fig 3) disposed between the two waveguide boards;
an antenna array (an antenna 30, Fig 3);
a first waveguide interface (a transition coupler 46, 48, Fig 3) mounted on each of the two waveguide boards, and
a backplane (a radio wave transceiver 38, Fig 3) comprising a second waveguide interface (a transition coupler 50, Fig 3),
Hansen does not teach:
the two rigid waveguides 32 and 36 comprising waveguide slots positioned on a side of each of the two waveguide board;

the antenna 30 is mounted on each of the two waveguide boards, wherein the two waveguide channels are each coupled to the antenna array;
	the two waveguide channels are each coupled to the first waveguide interface, and
a waveguide connection between the plug-in card and the backplane is implemented through an interconnection between the first waveguide interface and the second waveguide interface.
[AltContent: arrow][AltContent: textbox (311)][AltContent: textbox (Hansen (US 20110194240))]
    PNG
    media_image1.png
    572
    639
    media_image1.png
    Greyscale


2.	Nystrom et al (US 6008763), herein after Nystrom.

Regarding claims 1 and 18,
Nystrom discloses a signal transceiver apparatus (an elongated antenna, Fig 1), comprising:
a plug-in card (a multilayer structure, Fig 1), comprising:
two waveguide boards (layers 2 and 4, Fig 1),
a multi-layer circuit board (a ground plane layer 3, Fig 1) disposed between the two waveguide boards;
an antenna array (a plurality of radiating patches 11, Fig 1);

a backplane (a bottom unit 5, Fig 1) comprising a second waveguide interface (a waveguide interface includes walls 52 and 53, Fig 1),
Nystrom does not teach:
	the layers 2 and 4 comprising waveguide slots positioned on a side of each of the two waveguide board,
the ground plane layer 3 comprises metal layers positioned on each of two sides of the multi-layer circuit board, wherein a position of the metal layers and a position of the waveguide slots match to form two waveguide channels, wherein the two waveguide channels are respectively located on two sides of the multi-layer circuit board, and wherein the waveguide slots are positioned on a side of the two waveguide boards that faces the multi-layer circuit board;
	the plurality of radiating patches 11 mounted on each of the two waveguide boards, wherein the two waveguide channels are each coupled to the antenna array; and
a waveguide connection between the plug-in card and the backplane is implemented through an interconnection between the first waveguide interface and the second waveguide interface.

[AltContent: textbox (Multilayer structure )][AltContent: textbox (Elongated antenna)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Nystrom (US 6008763))]
    PNG
    media_image2.png
    624
    573
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.

Regarding claim 1, prior art of record or most closely prior art fails to disclose, “a multi-layer circuit board disposed between the two waveguide boards, wherein the multi-layer circuit board comprises metal layers positioned on each of two sides of the 
Dependent claims 2-17 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 18, prior art of record or most closely prior art fails to disclose, “a multi-layer circuit board disposed between the two waveguide boards, wherein the multi-layer circuit board comprises metal layers positioned on each of two sides of the multi-layer circuit board, wherein a position of the metal layers and a position of the waveguide slots match to form two waveguide channels, wherein the two waveguide channels are respectively located on two sides of the multi-layer circuit board, and wherein the waveguide slots are positioned on a side of the two waveguide boards that faces the multi-layer circuit board, and a backplane comprising a second waveguide interface, wherein a waveguide connection between the plug-in card and the backplane is implemented through an interconnection between the first waveguide interface and the second waveguide interface”. These features reflect the application’s invention and are not taught by the pertinent prior arts Hansen (US 20110194240) and Nystrom (US 6008763). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Hansen and Nystrom to include features of claim 18.
Dependent claims 19-20 are considered to be allowable by virtue of their dependencies on claim 18.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845